Citation Nr: 0006159	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes cavus, 
Steindler stripping of the left foot, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  This case was before the Board 
in June 1996, at which time it was remanded for further 
development.  The RO completed such development to the extent 
possible, and the case is again before the Board for final 
appellate review.  (The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).  

In a December 1998 statement, the veteran referred to his 
increased disability compensation claim.  He wrote "Please 
just go ahead and stop it as it is now at 30% even though I 
am suffering more.  Thank you for any help you can provide."  
The RO did not accept this as a formal withdrawal of the 
veteran's appeal.  38 C.F.R. § 20.204 (1999).  In light of 
the veteran's ambiguous language, which includes an 
indication that he has increased symptoms and his request for 
help, the Board will also not consider this letter to be a 
withdrawal of his current appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
appeal has been obtained by the RO.  

2.  The veteran's bilateral pes cavus is not objectively 
productive of a marked contraction of the plantar fascia, a 
dropped forefoot, very painful callosities, all hammertoes, 
or a marked varus deformity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral pes cavus, Steindler stripping of the left 
foot, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5278 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
service connected bilateral pes cavus.  In the interest of 
clarity, the Board will review the factual background of this 
case, briefly discuss relevant law and VA regulations and 
then analyze the claim and render a decision.  Additional law 
and regulations will be provided where appropriate.

Relevant law and regulations regarding 
entitlement to increased ratings

The Board finds initially that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board also finds that the VA has satisfied its 
statutory obligation to assist the veteran in the development 
of facts pertinent to those claims.  38 U.S.C.A. § 5107(a).  
On appellate review, the Board sees no areas in which further 
development may be fruitful.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a),  4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased rating for pes cavus

Factual background

Service medical records dated in June 1970 reveal that the 
veteran had extremely high arches of his feet.  In January 
1971, molded arches were noted to provide minimal relief.  
Activities were to be temporarily restricted.  The veteran 
was hospitalized in March to April 1971 for plantar 
stripping.  One month after Steindler stripping of the left 
foot for pes cavus, the foot was shown to be healing with 
much less arch.  

Service medical records dated in July 1971 show that the 
veteran had undergone Steindler stripping of the left foot 
about 4 months before, for pes cavus.  The procedure improved 
the appearance of the arch and allowed the removal of arch 
supports in the shoes.  The veteran continued to report pain 
under the heel.  In August 1971, the veteran reported that 
the pain was as severe as before the surgery.  Injections 
were to be tried to alleviate pain.  In December 1971, it was 
noted that the veteran had a chronic problem with his feet 
and that he wore arch supports.  

The veteran sought treatment for foot pain in April 1972 when 
he had trouble sleeping.  September 1972 service medical 
records show that the veteran's operation was considered less 
than successful.  Arch supports were recommended.  

Service medical records dated in February 1973 indicate that 
the veteran needed arch supports, bilaterally, for relief of 
painful heels.  On orthopedic evaluation in April 1973, mild 
bilateral cavus was noted.  At the time of the veteran's 
service separation examination in June 1973, no clinical 
abnormalities of the feet were noted.    

In a rating decision dated in April 1974, service connection 
was granted for Steindler stripping of the left foot.  
Subsequently, in a July 1974 rating decision, service 
connection was granted for bilateral pes cavus, Steindler 
stripping of the left foot.  In that rating decision, the RO 
evaluated the disability as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5278.  

On VA examination in April 1978, the veteran claimed to have 
sore feet, which he learned to live with.  The veteran 
reported foot pain with standing for as long as two hours, 
and the longer he remained on his feet, the more they hurt.  
Physical examination revealed that the veteran walked with 
normal posture and gait, without a limp.  There was marked 
pes cavus of both feet, right greater than left.  On the 
medial border of the left foot on the posterior third, there 
was a horizontal post surgical scar, 3 inches in length, that 
was old and well healed (residual of Steindler stripping).  
The scar was not attached to underlying structures.  There 
was no heat, redness, or swelling of any of the joints of the 
foot; no effusion was demonstrated.  The diagnosis was pes 
cavus, bilateral, status post Steindler stripping of the left 
foot, moderately symptomatic.  In a May 1978 rating decision, 
the RO increased the veteran's disability rating to 30 
percent disabling, effective March 1978.  That rating has 
remained in effect since that time and is protected.  
38 C.F.R. § 3.952 (1999).  

The veteran sought an increased rating in January 1994.  In 
his substantive appeal, dated in May 1994, the veteran stated 
that his feet had become increasingly tender and painful.  He 
described how the arch supports that he is required to wear 
result in extremely painful callosities.  

VA outpatient treatment records dated in March 1998 show that 
the veteran sought podiatric treatment.  The examiner noted 
that the veteran had hammer digits on the right 3rd and 5th 
toes.  Range of motion was within normal limits for all 
joints, bilaterally.  The veteran underwent arthroplasties of 
the right 3rd and 5th toes.  Orthotics were fitted to the 
veteran's feet in May 1998.  The veteran was noted to 
ambulate well.   

The veteran was afforded a VA examination in September 1998 
in order to determine the manifestations and severity of the 
service-connected pes cavus.  The examiner noted that the 
claims file was available and reviewed.  The veteran reported 
that over the years, the foot discomfort waxed and waned.  
The veteran stated that he was able to walk with comfort for 
15 minutes or 1 1/2 miles.  He worked as a corrections 
officer, and the pain interfered to some extent with his 
work.  He worked the night shift and was allowed to sit for 
extensive periods of time.  

Physical examination revealed lightly high arches, which the 
examiner felt were not so high as to justify a diagnosis of a 
cavus foot.  There were no claw toes in either foot.  
Dorsalis pedis pulses were felt in the left foot, but not in 
the right.  Posterior tibial pulsations were bounding in both 
feet.  There was no loss of sensation in either foot.  The 
veteran walked with no limp or other gait abnormality.  Range 
of motion of the toes was normal.  He did not have hallux 
valgus or hallux rigidus.  There was a well-healed scar on 
the medial aspect of the left heel.  There were no scars on 
the right foot.  There were no calluses.  The clinical 
impressions were high arches, within the range of normal, 
cavus feet not diagnosed; status postoperative release of 
cavus feet, left foot, 26 years before, with residuals pain, 
minor; no claw toes; pain requiring the veteran to sit while 
at work and limit walking to 1 1/2 miles.  The examiner 
concluded that the veteran had minimal to moderate residuals 
in the left foot.  

Analysis

As stated above, the veteran is currently rated as 30 percent 
disabled pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
Under Diagnostic Code 5278, bilateral acquired claw foot (pes 
cavus) is rated as follows:  Marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity, bilaterally, 50 
percent; all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, 
bilaterally, 30 percent.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

After consideration of all evidence of record, the Board 
finds that an increased rating to 50 percent is not 
warranted.  No examiner has reported the presence of marked 
contraction of the plantar fascia, dropped forefoot, or 
marked varus deformity with regard to either foot.  Although 
the March 1998 examiner noted hammertoe deformities of the 
right third and fifth digits, the veteran was treated 
correctively for them.  In any event, all toes are not shown 
to be hammertoes.  

The Board also notes that in his May 1994 substantive appeal, 
the veteran described extremely painful callosities.  
However, the outpatient treatment records associated with the 
claim for an increased rating are negative for that 
manifestation.  On VA examination in September 1998, the 
examiner noted that there were no calluses.  Consequently, 
the Board cannot find that the record shows evidence of 
"very painful callosities" as required for a 50 percent 
rating under DC 5278.

In evaluating the veteran's claim for an increased rating, 
the veteran's representative requested that the provisions of 
38 C.F.R. § 4.40 must also be considered; such states that a 
disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (1999).  Further, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior on motion.  Id.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).  In 
DeLuca v. Brown, the Court held that, in determining the 
severity of musculoskeletal disabilities, VA must consider 
the aforementioned regulations (38 C.F.R. §§ 4.40, 4.45). 8 
Vet. App. 202, 207 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
Johnson v. Brown, 
9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

DC 5278 expressly refers to "limitation of dorsiflexion at 
the ankle to a right angle" and "some limitations of 
dorsiflexion at the ankle."  This indicates that a veteran 
diagnosed with pes cavus may suffer a loss of range of 
motion.  Based on the nature of this disability and its 
express reference to limitation of motion in the diagnostic 
criteria, the Board finds that, pursuant to Johnson, supra, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are for 
application.  See VAOPGCPREC 36-97 (December 12, 1997).  

In the application of 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
206 (1995).  The examination provided in September 1998 
adequately considers the veteran's reports of pain.  
Nevertheless, the Board does not find that a higher rating 
under DC 5278 is justified.  

Initially, the Board notes that the veteran's subjective 
complaints of pain are not objectively manifested by disuse 
atrophy, incoordination on use, or any other objective 
manifestation of pain.  The examiner in September 1998 was 
well aware of the veteran's complaints of pain and had 
reviewed the claims file before the examination.  The 
veteran's report of activities and work problems was noted as 
well.  Following clinical examination, the examiner's final 
clinical impressions described the residual pain associated 
with the postoperative release of the cavus feet 26 years 
before as "minor."  Further, the examiner concluded that the 
veteran had minimal to moderate residuals in the left foot.  

After having carefully reviewed the record, which is 
described in detail above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The currently manifested symptomatology is not consistent 
with, nor does it nearly approximate, that which is required 
for a 50 percent rating.  See 38 C.F.R. § 4.7 (1999).  

Finally, the Board notes that the veteran underwent surgical 
procedures, following which some scarring resulted.  A 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  Scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, 
Code 7805 (1999).  

In the instant appeal, the Board does not find that the 
medical evidence supports additional compensation for 
surgical scarring.  At the time of the September 1998 VA 
examination, the scar on the medial aspect of the left heel 
was described as well-healed.  No scarring was seen on the 
right foot.  Therefore, in the absence of medical data 
indicating poorly nourished scars with repeated ulceration, 
superficial scars which are tender and painful on objective 
demonstration, or related limitation of function of the body 
part which the scar affects, additional compensation is not 
warranted.  Id.   

Accordingly, the Board concludes that the veteran's bilateral 
pes cavus is correctly evaluated as 30 percent disabling.  



ORDER

An increased rating for bilateral pes cavus, Steindler 
stripping of the left foot is denied.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals



 

